﻿Mr. President, first of all, I should like, on behalf of the delegation of the People's Socialist Republic of Albania, to convey to you our greetings and best wishes on your election to the high office of President of this Assembly.
93.	At the same time, I should like, on behalf of the Albanian Government, to welcome the Republic of Zimbabwe to membership of the United Nations and to express our best wishes for the progress and happiness of the friendly people of that country who, through bloodshed and sacrifice, won their freedom and national independence. We also welcome the admission to the Organization of the free and independent State of Saint Vincent and the Grenadines.
94.	The course of events during the period which has elapsed since the thirty-fourth session of the General Assembly corroborates the fact that the military, economic and ideological aggression and expansion of the imperialist Powers and the constant intensification of the inhuman and neo-colonialist oppression and exploitation of various peoples and countries have always been an integral part of the hostile policy and strategy of imperialism in its fight against peoples and revolution. This dangerous expansionist and hegemonistic activity by the imperialist superpowers and their military blocs has created throughout the world a very serious and explosive situation and has more than ever before endangered the freedom and independence of peoples as well as international peace and security.
95.	The capitalist revisionist world is in the grip of a serious economic, political, military, ideological and moral crisis. From within it is being eroded by very acute contradictions. Unable any longer to dominate through the old forms of exploitation and oppression, the international bourgeoisie is ever more overtly bringing the most reactionary forces into play and, in various countries, it is moving in the direction of fascism. The economic and financial crisis is becoming even more acute and has taken on unprecedented proportions. Inflation, skyrocketing prices, the constant increase in unemployment, the serious energy crisis and other harmful phenomena of a similar nature show the major proportions which this crisis has assumed. These phenomena are based on a huge and ever-growing avalanche which very seriously affects the broad working masses.
96.	The capitalist revisionist bourgeoisie is striving to shift the heavy burden of this economic crisis on to the shoulders of the proletariat and the other peoples and countries, especially in Asia, Africa and Latin America, where it has undertaken a true crusade of neo-colonialist expansion, plunder and exploitation.
97.	As clearly emerged also at the eleventh special session of the General Assembly, on economic questions, the peoples and the developing countries in various regions of the world are experiencing more and more the grave consequences of this unrestrained economic aggression. Through their so-called aid and credits, through their so-called technical cooperation, through the existing neo-colonialist exploitative system of exchange imbalance and discrimination in economic and trade relations, the superpowers and the other imperialist Powers are striving to step up the plunder and exploitation of these peoples and countries and hinder their efforts to place their natural wealth and resources under their own control and national sovereignty and to crush the struggle they are waging to consolidate their economic and political independence for their free and independent development.
98.	Just as in the past, the Albanian people and Government express their full solidarity with the struggle and the efforts being waged by the developing countries of Africa, Asia and Latin America radically to change the inequalities existing in world economic and trade relations, to put an end to the neo-colonialist plunder and exploitation by the imperialist Powers and to forge ahead independently on the road to their all-round development and progress.
99.	The fierce rivalry between the two imperialist superpowers, the United States of America and the Soviet Union, not to exclude social imperialist China and the other imperialist Powers—their deals and machinations to monopolize markets and to preserve and extend their respective zones of influence, elbowing one another out of those areas where their presence and influence have been shaken—has intensified and taken on serious new and still greater proportions. Examples of that are threats b' the United States of America and its overt preparations for interference in Iran and the further intensification of the aggressive policy and activity of the social imperialist Soviet Union and its expansion towards the oil rich regions and surrounding waterways. One of the most concrete and overt steps of this hegemonistic policy was the Fascist aggression by the Soviet social imperialists against Afghanistan and the military occupation of that sovereign country.
100.	At the same time, we notice a new escalation of the political, diplomatic and military activity by the United States of America and the other imperialist Powers in the Middle East and neighbouring areas, where a very tense situation and a psychosis of war have been created. This finds expression in the unprecedented growth of the military establishments, navies and armaments of the superpowers, the so-called rapid deployment force near the Persian Gulf and the Indian Ocean and the intensification of blackmail, threats, pressure and the blockade against Iran. Concurrently, both the United States of America and the Soviet Union have increased their diplomatic efforts and pressure to procure air and naval bases in various countries of that region and consolidate their presence and influence in them. In this bitter struggle and rivalry between the two imperialist superpowers for zones of influence, the United States of America for its part has brought into play the new aggressive alliance it has formed with the Chinese social imperialism and the other reactionary forces of the Asian continent. Hence a very dangerous and explosive situation has been created in that continent and, in particular, in the IndoChinese region.
101.	In Europe, too, we witness an ever greater number of turbulent elements fraught with threats and the danger of war. The two imperialist superpowers have intensified the arms race to the limit and bolstered the striking power of their aggressive blocs—the North Atlantic Treaty Organization [NATO] and the Warsaw Treaty—in whose member countries have been stationed today in a state of permanent alert military forces three to four times greater than those present there on the eve of the Second World War. The new plans for increasing military budgets and deploying the most sophisticated American nuclear weapons in NATO countries, the development of new Soviet nuclear weapons and modern warplanes and the concentration of navies, military bases, stockpiles of weapons, tanks and missile units, as well as the "rapid deployment force" near possible areas of military confrontation that are the targets of the expansionist aims of the superpowers are certainly factors which directly influence the deterioration of the situation in Europe and have seriously endangered the freedom and the independence of European peoples.
102.	One of the fundamental features of the situation today in the European continent is the constant sharpening of contradictions and disagreements between the two superpowers and their partners in their respective alliances over a number of important economic and political questions. Hence the United States of America and the Soviet Union are trying to alleviate and eliminate numerous disagreements and to neutralize the centrifugal tendencies in their alliances so as to strengthen their control and diktat over them and force their allies to support their aggressive policies and activities in various regions of the world. The United States of America is requesting solidarity from the Western European countries and asking them to follow it in its aggressive activities, pressure and blockade against Iran, in the Middle East, and in its sanctions against the Soviet Union because of its occupation of Afghanistan. The Soviet Union orders its allies to support the aggression in Afghanistan as well as its policy of "detente" with the West.
103.	At the same time, the two superpowers have undertaken a series of endeavours, with each resorting to every means to widen the division in the alliances of its rival. Thus, while the Soviet social imperialists are striving to exploit in their own interests the disagreements that have emerged between the United States of America and some Western European countries, United States imperialism and its European allies are doing their utmost to weaken the links between the countries of Eastern Europe and the Soviet Union and the former's dependence on the latter and also to increase their own influence on them. A clear example of this is the active role the West has played in the development of recent events in Poland, which are a consequence of the counterrevolutionary line approved by the Twentieth Congress of the Soviet revisionist party and of the policy being pursued by the Soviet Union towards its allies to keep them under its domination, and a typical expression of the ever greater rottenness of the revisionist world.
104.	In other areas of Europe, the United States of America is exerting pressure on some allied countries to make them accept its conditions in connection with agreements on new military bases, surveillance stations and forces it wants to station in the territories of those countries, while the Soviet Union is dispatching new forces and weapons and building airports and stockpiles of weapons in the territories of countries members of the Warsaw Treaty.
105.	These dangerous activities of the two imperialist superpowers are also seen today in the Balkans in their attempts to intimidate and demoralize the Balkan peoples. While engaging in blackmail and threats of aggression, they keep alive, and strive to aggravate, the disagreements and feuds among the Balkan countries. At certain given times, the superpowers stir up war psychosis and make open threats of interference and aggression.
106.	In its relations with neighbouring States, the People's Socialist Republic of Albania, as an independent and peace loving State, has always consistently pursued a policy of good neighbourliness. On this basis it has taken and is taking concrete steps for the normal, always positive, development of bilateral relations in various fields of common interest. As we have stated in the past, and as we wish to reiterate, no evil will ever come to neighbouring peoples from the territory of Albania. The Albanian Government holds the view that the interests of the Balkan peoples and peace and genuine security in the region require that the Balkan States should not be involved in the dangerous intrigues and schemes of the imperialist superpowers. The Balkan peoples should be left free to live in peace and friendship with one another.
107.	In order to justify their war preparations and their frenzied arms race, and the efforts of each of them to attain superiority over the other, the two imperialist superpowers have recently further intensified their intimidating and befuddling uproar about the dangers deriving from the rupture of the balance of forces and from their confrontation. This is the aim of the clamorous announcement of the new nuclear strategy elaborated by United States Administration "hawks" and the threatening statements made by the Soviet social imperialists about the measures they would take to offset this new development in the Soviet United States rivalry.
108.	Both sides ceaselessly repeat to one another that they will permit no concession which destroys the balance of forces. On this pretext they increase their military budgets and publicly announce plans and projects for the production of new nuclear weapons and delivery systems. Exerting heavy pressure and using massive blackmail against various peoples and countries, they try to impose on them the notion that in order to preserve the balance between the United States of America and the Soviet Union and to avoid a direct United States-Soviet confrontation, sovereign States must make concessions to them and submit to their diktat, their control and their domination.
109.	In his work "Eurocommunism is Anticommunism", the leader of the Albanian people, Comrade Enver Hoxha, said that
"The argument about the balance between big Powers as a factor in or means of safeguarding peace is an old imperialist slogan with which the world—and Europe especially—is very well acquainted. It has always been used to justify the hegemonist policy of the big imperialist Powers and the right which they claim for themselves to interfere in the internal affairs of other countries and to dominate them."
110.	The superpowers seek to solve any difficulty in their relations at the expense of the peoples. They always fail to reconcile their rivalry and cooperation and they exploit any breakdown in the balance to intimidate the peoples, to disarm them psychologically and thus more easily to attack and occupy them militarily. In this context, they create serious and complicated situations in various countries and zones, instigate crises, tensions and hotbeds of conflict and undertake acts of aggression and local wars, thus gravely jeopardizing the sovereignty, freedom and independence of the peoples and general peace and security.
111.	Hand in hand with all this openly aggressive activity and with the plots and behind the scenes manoeuvres they devise daily against the peoples, the American imperialists and the Soviet social imperialists, while increasing their own military budgets, building up and improving their armaments and unscrupulously threatening and occupying other territories and countries, are talking and making a great fuss about disarmament and "detente", and are proposing new conferences on disarmament and so forth. While menacing the Iranian people and the other peoples of the world with aggression, that the United States affirms its alleged good will with regard to the solution of the Middle East problem. For its part, the Soviet Union is making every effort to cover up its new aggression against Afghanistan with worries about "detente" and with "pledges" on the attainment of European security at the Madrid Conference—until it plunges in against another Afghanistan.
112.	But, whatever the efforts of their ideologists and politicians to disguise themselves by displaying pacifist slogans and holding various conferences convened for demagogic purposes, the two imperialist superpowers—the United States of America and the Soviet Union—have been and remain the two greatest enemies of the freedom and independence of the peoples, of sovereign, freedom loving States and of peace and international security. Experience has shown that in certain situations, when their interests are at stake, the two imperialist superpowers, irrespective of their rivalry and their bitter struggle for hegemony and the domination of the world, find common points when it is a question of fighting against the peoples and the revolution. They do their utmost to suppress all forms of people's resistance, all efforts by freedom loving and sovereign countries against control, diktat, domination and neo-colonialist oppression.
113.	Despite the great economic and military potential which the two superpowers have put at the service of their policy of world domination and hegemony, despite their threats and their blackmail, their aggression and their fraudulent plots, despite the incalculable arsenals of their agents, spies and followers, they are not in a position to obstruct the course of events or to find stability in their fight to establish their hegemony over the peoples.
114.	The combined strength of the enemies of the peoples is powerful and considerable, but the strength of the peoples is colossal. The development of events fully corroborates this undeniable fact. The year that has passed since the thirty-fourth session of the General Assembly testifies to the fact that the freedom loving and peace-loving peoples in various regions of the world are increasingly committed to revolutionary and national liberation struggles against oppression and domination, against aggression and interference by the imperialist superpowers, against violence and exploitation by local forces of reaction. This is seen in the victories of the valiant Iranian people and its determination constantly to carry forward the democratic and anti-imperialist revolution. It is seen in the resolute struggle of the Afghan people against the Soviet social imperialist aggressors, in the resistance and heroic struggle of the Palestinian and other Arab peoples against imperialist Zionist aggression, in the great victory of the Zimbabwe people and in the struggle of the peoples of Namibia and Azania and other African peoples against racism and neo-colonialism and for national liberation. In many countries of Latin America, the proletariat and the other working masses have risen and are shedding their blood in fierce clashes with the Fascist juntas for genuine freedom and democracy and to throw off the double yoke of the financial oligarchy of local feudal lords and monopoly capital from the United States.
115.	Today we are witnessing the great surge of the people's revolutionary revolt of the broad masses of the Moslem peoples, in Iran, the Arab countries and other Islamic countries. These peoples, who in the past had been left in darkness and great backwardness by the colonizers and oppressive regimes but always preserved their militant spirit and traditions and freedom loving and progressive feelings, have risen against savage oppression and exploitation and imperialist interference and aggression. Despite the efforts of the international bourgeoisie to denigrate the powerful movement of the Moslem peoples and its struggles and uprisings, which it calls retrogressive and a manifestation of religious fanaticism, progressive mankind and peoples that love freedom and peace appreciate them for their true worth as an important contribution to the great anti-imperialist struggle of peoples.
116.	The anti-imperialist, anti-American and anti-feudal revolt of the Iranian people and its heroic resistance to the pressure and blockade by American imperialism and the intrigues and plots of the Soviet and Chinese social imperialists, and the current struggle of the Afghan people against Soviet aggression, constitute positive examples which inspire the peoples oppressed by and dependent on neo-colonialism to rise in struggle and put an end to foreign oppression. At the same time they constitute a powerful blow to world imperialism and a profound disturbance of its economic basis and aims for hegemony and domination in the world.
117.	In the Middle East, despite the intensification of the aggressive activity of the Israeli Zionists and the anti-Palestinian and anti-Arab plots by the superpowers, the struggle and resistance of the Palestinian people and their Arab brothers against their imperialist Zionist enemies are resolutely continuing. At present the imperialist super Powers—the United States, the Soviet Union and China— and Israel and Arab reactionary forces are making every effort and resorting to every means to incite disagreements and feuds among Arab peoples and countries in the Middle East in order to create ever more obstacles to the efforts they are making to unite their ranks and mobilize their own forces and energies in their common struggle against imperialist aggression and interference in that region of the world.
118.	The anti-Arab and anti-Palestinian Camp David plot continues to be put into practice. American imperialism today is doing its utmost to strengthen it further, to drag other Arab countries into its suffocating maelstrom and increasingly to tighten the noose around the neck of the Palestinian movement. Meanwhile, the United States has incited Israeli Zionism to intensify its acts of violence and terror against the broad masses of Palestinians in the occupied territories and its overt activity of aggression and war against the neighbouring Arab countries. Clear evidence of this is the constant aggressive acts against Lebanon and the Fascist acts of genocide which are being carried out ever more forcefully against the Palestinians. The decision of the Israeli parliament to proclaim Jerusalem the eternal capital of Israel is another arrogant act on its part which clearly demonstrates the consequences of the overall aid and support it receives from American imperialism in its overt aggressive and annexationist policy and activity.
119.	This new annexationist step by the Israeli Zionists has rightfully been condemned forcefully and resolutely by the Arab peoples and by international public opinion as a whole. It clearly reveals the plans and aims of zionism for the perpetuation of the occupation of Arab territories as a logical continuation of the old efforts directed towards the creation of a "greater Israel". No doubt it is also an inseparable part of the massive Camp David plot, which had and has only one aim—to preserve the occupation of the Arab territories, liquidate the Palestinian resistance and preserve and strengthen the presence and domination of the United States in the Middle East.
120.	The Palestinian people and the other Arab peoples do not allow themselves to be deceived by the promises and pledges of Washington about the efforts it will allegedly make after the presidential elections to bring peace and security to them. They are deceived even less by the manoeuvres of the Soviet social imperialists, who, masquerading as the ally of the Arab peoples and countries, are striving to extend their influence in that region.
121.	The Albanian people and its Government vigorously support the just and heroic struggle of the Palestinian people for the restoration of its legitimate rights and the movement
of the Arab peoples to liberate the occupied territories and to put an end both to Zionist imperialist aggression and to the interference and intrigues of the superpowers. We are convinced that this will be achieved only through the determined armed struggle of the Palestinian people and the other Arab peoples, through their common efforts and militant unity among themselves and with the other peoples who love peace and freedom.
122.	The Government of the People's Socialist Republic of Albania and the Albanian people have always vigorously condemned the aggressive and hegemonistic policy and the interferences and plots of the imperialist superpowers—the United States, the Soviet Union and China—in the region of IndoChina, as a result of which the freedom loving peoples of that region, particularly the Cambodian people, continue to be the victims of much suffering and privation. The situation in that region remains very grave and explosive. The threats by social imperialist China to teach Viet Nam a "second lesson" and all the political and diplomatic machinations of the imperialist superpowers in Southeast Asia are fraught with grave consequences for freedom and security in that region.
123.	As always, the People's Socialist Republic of Albania and the Albanian people support the right of each people in that region to live free and independent and to solve their problems themselves without any foreign interference, whatever its origin.
124.	We also support the full realization of the legitimate aspirations of the Korean people for the independent reunification of their country and their struggle to put an end to the military occupation of South Korea by the United States and the local oppressive regime, which is a tool of United States imperialism.
125.	The Albanian people and Government strongly support the just anti-imperialist and anti- colonialist struggle of the African peoples and of the revolutionaries and democratic patriots for freedom and national independence and to guarantee their independent political, economic and social development.
126.	At present, the peoples of Africa are waging a fierce struggle against the neo-colonialist Powers, and especially the two superpowers, which are feverishly vying with each other to exploit the great riches and the raw materials of the African continent and to encircle their spheres of influence with military bases and armed forces.
127.	Despite the efforts and refined methods of the imperialist Powers to create ever more difficult situations for the African peoples and countries and set them against one another while preventing them from joining their efforts for national independence and identity, the struggle of the peoples of that continent against colonialism and neo-colonialism is constantly mounting and is scoring one success after another.
128.	An important victory in this direction is the proclamation of the independence and creation of the new and free State of Zimbabwe, a direct result of the long struggle over many years of the freedom loving people of Zimbabwe, who through sacrifices and fighting arms in hand smashed the hated racist domination, the savage oppression and violence of genocide and apartheid.
129.	This victory of the African people of Zimbabwe is another example and offers encouragement for the struggle being waged by their African brothers of Namibia and Azania against the racist regime of apartheid in South Africa and foreign neo-colonialist oppression and exploitation.
130.	The People's Socialist Republic of Albania has always pursued a just, principled and fully independent foreign policy which corresponds to the safeguarding of the lofty interests of our socialist homeland as well as to the cause of freedom and independence of the peoples. The Albanian people and its Government have always been in solidarity with and have resolutely supported the peoples that are fighting for liberation, freedom and national independence and for social progress. They have fought and will fight to expose the enemies of the peoples and their policies and activities of aggression, oppression and exploitation everywhere in the world.
131.	In its international relations, socialist Albania has always been guided by the desire to live in peace and friendship with other peoples and countries and, in conformity with this, it has maintained and maintains relations with an ever growing number of States. It has stood and stands for the expansion of trade, cultural and other relations in fields of mutual interest with various States, loyally adhering to well-known international norms governing the relations among sovereign States.
132.	At this session also, the delegation of the People's Socialist Republic of Albania will not fail to make its modest contribution to the discussion of the questions facing the General Assembly.
